Title: To John Adams from Jonathan Williams, 9 February 1781
From: Williams, Jonathan
To: Adams, John



Dear Sir
Nantes Feb. 9. 1781

Capt. Charles Jenkins of the Brig Sally arrived here this morning to my address, he left Rhode Island on the 12 Jan and reports that affairs were in the same State, the English Fleet in Gardiners Bay and the French in Rhode Island and both armies in Winter Quarters. By this Vessell I received the inclosed Letter which I take the earliest Opportunity to forward.
Were I to attempt to make an Apology for my long Silence I should do it awkwardly for I confess I have not been so attentive to you as I ought to have been and I freely ask your Pardon. I trust you will forgive me and accept of my Future attention as an atonement. I assure you however that for these last six Weeks I have not enjoyed an hours Tranquility on account of Mrs. Williams’s situation Illness and I am sure you have too often experienced the Anxiety of such a Situation to think it strange that even the most Important Correspondence should be neglected. I hope I shall be soon relieved from this uneasiness as Mrs. Williams is much better tho’ not yet out of her Bed.
I am sorry the Wine came in so bad a Condition to Orleans. It went away from me in good Order but I suspect the Boatman is a Rogue. I have not yet drawn for it because I have not heard of your Reception of the Wine I sent from Bordeaux and I wished to make but one affair of it.

I am with great Respect & Esteem Dear Sir Your most obedt Servant
Jona Williams

